Citation Nr: 1736537	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to a rating in excess of 10 percent for status post cruciate ligament repair with patellofemoral pain syndrome of the left knee.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of flexion.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to October 1997.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in March 2016.  

In November 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The claims for increased ratings for the left knee disabilities on appeal addressed in the REMAND portion of the decision require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent and credible evidence of record weighs against a finding that the Veteran has a current cervical spine disorder that is etiologically related to service; arthritis of the cervical spine was not shown to a compensable degree within one year of service. 
CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested in the March 2016 remand has been substantially completed.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis. 
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the contentions and pertinent facts with the above criteria in mind, the Veteran, to include in sworn testimony to the undersigned, has asserted that he has had cervical spine symptoms since service due to regularly walking on patrol while wearing a heavy rucksack.  The service treatment reports (STRs) are silent for a cervical spine complaints or a related diagnosis.

After service, the Veteran's original application for service connection filed in November 2002 only referenced a knee disability.  It was not until December 2010 that the Veteran filed a claim for service connection for a cervical spine/upper back disability.  The first post-service clinical reference to a cervical spine disability is in May 2010, and magnetic resonance imaging of the cervical spine conducted in September 2011 ultimately revealed degenerative changes, most prominent at C6-C7. 

Reports from a July 2012 VA examination addressing the Veteran's claim for service connection for a neck disability reflect the Veteran reported only a one year history of neck pain.  Following an examination of the Veteran and review of the clinical history-and a specific reference to consideration of the Veteran's assertion that he sustained a cervical spine disorder as a result of carrying a 100 pound rucksack during foot patrols while on active duty-the July 2012 VA examiner found that it was less likely than not that the Veteran's cervical spine disorder was caused by an in-service injury or event.  The rationale was as follows: 

Symptoms started over the past year.  No mention of neck issues in service.  MRI and xrays show only minimal to mild degenerative changes which are common at his age.  [T]he literature does not support the assertion that carrying a rucksack would cause delayed onset of symptoms after 10 yrs. 

Finding the above opinion to be inadequate to the extent that it was based on a determination that the Veteran's cervical spine disability was mild, which was inconsistent with the fact that there was evidence that the Veteran had a more severe cervical spine disability-to include reports from an emergency room visit one month prior to this examination reflecting complaints of severe and constant neck pain and a diagnosis at that time of a worsening cervical spine disability and the fact that the Veteran ultimately required cervical fusion surgery in January 2013-the Board directed the AOJ in its March 2016 remand to obtain another opinion as to whether the Veteran's cervical spine disability was related to service.  

The opinion requested in the March 2016 remand was completed in April 2016, with the VA clinician noting that he had reviewed the Veteran's clinical record prior to rendering the opinion.  Also preceding the opinion was a recitation of the March 2016 remand instructions that the clinician consider the Veteran's assertions regarding regularly walking on patrol with a heavy rucksack in service and continuity of cervical spine symptoms since service; that the Veteran was competent to report symptoms in service even if he did not report to sick call for the same and that he was competent to report that during service, he regularly carried a 100 pound (or more) ruck sack with a metal frame that met across the upper part of his shoulders and into his neck; and that the Veteran was competent to report that a medical professional told him that his cervical spine disability is consistent with carrying heavy items, such as a rucksack, even if such opinion was not written down. 

Based on a consideration of the record and the above instructions, the conclusion by the VA clinician in April 2016 was that it was less likely than not that the Veteran's cervical spine disability was incurred as result of service.  The rationale was as follows: 

Veteran's current cervical spine condition is a degenerative condition that is most prominent at C6-C7 but found at other levels as well.  This is not a condition that is likely related to repetitive injury such as carrying a rucksack.  The onset of neck pain was not in service, but rather in 2011, 14 years after separation from service.  The literature does not support the assertion that carrying a rucksack would cause these delayed onset of symptoms after 10 years. 

The Board finds that, in their totality, the July 2012 and April 2016 conclusions are definitive as to the matter of whether the Veteran has a cervical spine disability that is etiologically related to service.  The conclusions are well-reasoned and supported by the contemporaneous medical evidence.  The diagnosis and the Veteran's contentions were considered.  Therefore, the opinions are afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regard to the Veteran's assertions that he has had a cervical spine disability since service due to carrying heavy ruck sacks and that he was told by an examiner that his cervical spine disability was consisted with such duty, while the Veteran is competent to report his experience, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

As set forth above, the Veteran made no reference to a cervical spine disability in his initial application for service connection filed in November 2002.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous problems with cervical spine pain beginning in service.  In addition, the Veteran's reference to only a one year history of cervical spine pain when examined in July 2012 weighs against a conclusion that his statements made in contemplation of an award of VA benefits relating continuous upper back/cervical spine problems from service to the present time are credible.  See, e.g., White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.)  Finally weighing against the Veteran's credibility is the fact that it was not until was not until December 2010-over 13 years after service-that the Veteran filed a claim for service connection for a cervical spine disability, as well as the fact that a cervical spine disability is not clinically shown until well over 10 years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Aside from any credibly issues, to the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current cervical spine disability that is etiologically related to service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to attest to symptoms such as upper back/neck pain from service to the present time, the Board finds the contemporaneous evidence in the form of the silent STRs coupled with the reasoned medical opinions of the VA examiners outlined above to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of upper back/neck symptoms since service.  

As a final matter, as arthritis of the cervical spine was not shown to have been demonstrated within one year of service, presumptive service connection for arthritis of the cervical spine on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for a cervical spine disability.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a cervical spine disorder is denied. 

REMAND

Subsequent to the March 2016 remand, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the final sentence of 38 C.F.R. § 4.59 (2016) provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and non-weight-bearing conditions.  
 
An August 2017 VA examination of the knees, issued subsequent to the June 2016 supplemental statement of the case (SSOC), referenced Correia and indicated that the Veteran had objective evidence of pain in the left knee on passive motion and non-weight-bearing.  However, the range of motion findings from this examination do not distinguish between active and passive motion or weight-bearing and non-weight-bearing, as required by Correia.  The evidence received since the June 2016 SSOC also includes VA outpatient treatment dated through August 2017, some of which refer to treatment for the left knee that have not been considered in an SSOC.  

As the reports from the August 2017 VA examination of the knees and additional VA outpatient treatment reports dated through August 2017 are not subject to automatic waiver, and the Veteran has not expressly waived initial consideration of this evidence by the AOJ, a supplemental statement of the case (SSOC) that reflects consideration of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  In addition, the AOJ will also be requested to arrange for a VA examination of the left knee that includes the range of motion findings required by Correia.
   
Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the nature, severity, and extent of the current pathology associated with the service connected left knee disabilities.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected left knee disabilities.  

2.  After completion of the above, the AOJ should re-adjudicate the claims for increased ratings for the service-connected left knee disabilities on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a SSOC that includes consideration of all the evidence received since the June 2016 SSOC.  After the Veteran and is representative are given opportunity to respond, the case should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


